DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed 02/01/2021, and the instant application is a continuation of application 16/687475, now US Patent No. 10,909,934. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A display device, comprising: a substrate including a display area, a first non-pixel area disposed on one side of the display area, a second non-pixel area disposed on another side of the display area, and a third non-pixel area between the first non-pixel area and the second non-pixel area; first scan lines and first pixels connected to the first scan lines and disposed in the display area; second scan lines and second pixels connected to the second scan lines and disposed in the display area; a first scan driver disposed in the first non-pixel area and connected to the first scan lines; a second scan driver disposed in the second non-pixel area and connected to the second scan lines; a plurality of first wires disposed in the first non-pixel area and connected to the first scan driver; a plurality of second wires disposed in the second non-pixel area and connected 
Prior art considered includes US 2016/0011633 to Watanabe et al.. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624